DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 06/16/2022.
In the instant application, claims 1, 14 and 20 are amended independent claims; Claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,430,016 and 10,996,811 have been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a system, and a non-transitory processor-readable storage medium for providing an augmented reality system configured to enable control of a device or graphical user interface presented on a device using an object depicted within the user interface. The system detects a movement of a face of the user within a field of view of an image capture component and modifying presentation of the augmented reality elements according to the detected movement of the user’s face.
Independent claims 1, 14 and 20 when considered as a whole, are allowable over the prior arts of record.  
The closest prior arts, as previously cited: Tossell (US 2011/0199302) discusses a system for capturing moving screen objects. The system creates one or more “collision volumes” attached to and centered around one or more capture objects that may be used to capture a moving onscreen target object. Frappiea (US 2018/0001198) teaches a system for rendering an image of a user interacting in a physical space at a display screen of a head mounted display (HMD) while the user is viewing virtual content on the HMD. For example, the virtual content may include images from a virtual reality scene of a video game that the user, wearing the HMD, initiated for game play. While the user is interacting with the video game, an image of the user may be captured by one or more external cameras (e.g., in the form of “selfie” image). The image of the user can be displayed on the display screen of the HMD or shared with other users. The capture of the user's image may be in response to an input provided to or on the HMD by the user during game play. TAKEHIRO (US 2013/0045801) teaches a game apparatus provides a game that, on the basis of a game history of a player, conditions an amount for the player to move a body part of the player, and thereby moves an object arranged in a virtual space. The object is related to a conditioning parameter and a position in the virtual space. The acceptor detects a position of a predefined body part of the player in a real space. The obtainer obtains a movement direction and a movement distance of the predefined body part from detected positions. The mover moves the object in the movement direction on the basis of the obtained movement distance, the conditioning parameter, and the position of the object. The changer changes the conditioning parameter depending on a history of the player.
However Tossell, Frappiea and TAKEHIURO do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 14 and 20. For example, the prior arts do not teach of suggest the steps of “accessing an image that depicts a real-world object that was captured by a camera of a device; detecting, by one or more processors, the real-world object in the image captured within a field of view of the camera of the device; causing presentation, within a graphical user interface, of the real-world object and a first augmented reality element; causing movement of the first augmented reality element relative to the real-world object in the graphical user interface; and causing display, together with the real-world object that is depicted in the image captured by the camera, and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174